      CASE 0:18-cv-01643-JRT-HB Document 36 Filed 04/10/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


THELMA JONES, PRIYIA LACEY, FAISA
ABDI, ALI ALI, RUKIYA HUSSEIN, LUCIA
PORRAS, DAVID TROTTER-FORD, AND                        Case No. 18-CV-01643 (JRT/HB)
SOMALI COMMUNITY RESETTLEMENT
SERVICES, INC.,
                                                       [PROPOSED] ORDER
                    Plaintiffs,

                       v.

CITY OF FARIBAULT,

                    Defendant.



This matter came before the Court upon the Plaintiffs’ motion to compel (ECF-31) and

any response thereto. Appearances were noted in the record.

       Based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED:

1. The motion (ECF-31) is granted; and,

2. The documents the City has withheld on claims of privilege and occupancy registers

for rental dwellings in the City of Faribault shall be produced to Plaintiffs by Defendant

within 10 days of this order.



Dated: _________________, 2019            BY THE COURT:


                                          The Honorable Hildy Bowbeer
                                          U.S. Magistrate Judge
